Citation Nr: 1033762	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-02 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to an increased rating for malaria, currently 
evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1944 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of his 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for disabilities of the left 
wrist, elbow, and shoulder.  Review of the claims file discloses 
that he has reported injuries in service to include a mortar 
attack and an incident on a landing craft which he claims caused 
his currently claimed disabilities.  He argues that service 
connection is warranted on a direct basis.  In the alternative, 
his April 2010 hearing testimony also includes his assertion that 
he has arthritis of his left wrist, elbow, and shoulder that has 
been aggravated by his service-connected malaria.  The Veteran 
has not been provided with notice regarding the evidence and 
information necessary to establish service connection on a 
secondary basis.  This should be accomplished prior to further 
adjudication of these service connection claims.  The Board 
additionally finds that the question of secondary service 
connection cannot be decided without a medical opinion.

The Veteran's service-connected malaria is evaluated as 
noncompensably disabling pursuant to Diagnostic Code (DC) 6304, 
which provides for a 100 percent evaluation for active malaria.  
The accompanying Note states that the diagnosis of malaria 
depends on the identification of the malarial parasites in blood 
smears and that relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter residuals such as 
liver or spleen damage should be rated under the appropriate 
system.  38 C.F.R. § 4.88b, DC 6304 (2009).  A September 2004 VA 
treatment record indicates that the Veteran's complaints of sharp 
pans in the left upper quadrant might be associated with splenic 
flexure syndrome.  As this evidence suggests that there are 
findings referable to the Veteran's spleen, the Board concludes 
that an examination to address whether there is damage to the 
spleen related to malaria is warranted.

In light of the above discussion, additional development is 
required.  Accordingly, the case is REMANDED for the following 
action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
residuals of his service-connected malaria.  
The examination should comply with AMIE 
protocols. 

Specifically, the examiner should comment 
on whether the Veteran has residuals of 
malaria to include liver or spleen damage.  

Further, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present 
disability of the left wrist, elbow, or 
shoulder was caused or aggravated by the 
service-connected malaria.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Following completion of the above, the 
RO should review the record and ensure that 
all necessary development has been 
completed.

4.  Then readjudicate the Veteran's claim, 
to include consideration of the provisions 
of 38 C.F.R. § 3.310(a) and the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) in 
the adjudication of the claims referable to 
the Veteran's left wrist, elbow and 
shoulder.  If the benefits sought on appeal 
remain denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits.  The Veteran 
should be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

